                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              CASE No. 15-cv-61902-BLOOM/Valle

JEFFREY EMIL GROOVER,

        Plaintiff,
v.

PRISONER TRANSPORTATION SERVICES, LLC
and U.S. CORRECTIONS, LLC.

      Defendants.
___________________________________________/

                                               ORDER

        THIS CAUSE is before the Court on Pro Bono Counsel’s Application for Reimbursement

of Litigation Expenses, ECF No. [274] (the “Motion). To date, no response to the Motion has been

filed and the deadline to do so has passed. For the reasons stated below, the Motion is granted.

        The United States District Court for the Southern District of Florida has set forth a policy

for reimbursement of legal expenses in cases handled pro bono (hereafter, the “Assistance with

Litigation Expenses Policy”).1 The Court’s website sets forth the Assistance with Litigation

Expenses Policy:

        General Policy: The Court encourages members of the Federal Bar to represent
        parties in civil actions who cannot afford legal counsel, and to bear the costs of that
        representation where possible. Where resources are limited, counsel who undertake
        pro bono representation at the Court’s request may apply for expense
        reimbursement. Total reimbursement in any case shall not exceed $7,500 absent
        exceptional circumstances. All approvals and reimbursements will be based on a
        funds-available basis. Therefore, there is no guarantee of reimbursement and
        counsel is urged to use all reasonable means necessary to keep expenses to a
        minimum.




1
 Assistance with Litigation Expenses (Pro Bono), Volunteer Opportunities & Pro Bono Assistance, U.S.
District Court for the Southern District of Florida, https://www.flsd.uscourts.gov/assistance-litigation-
expenses-pro-bono (last visited August 21, 2019).
                                                            CASE No. 15-cv-61902-BLOOM/Valle


       Reimbursement Process: Reimbursement normally will be made at the conclusion
       of the case by Motion. A request for reimbursement should be itemized and
       submitted to the Judge presiding over the case as a Motion. Once approved by the
       Judge, the payment authorization must be submitted via email to the Clerk of Court
       at FLSD_ProBono@flsd.uscourts.gov. Interim Requests for Reimbursement will
       be entertained by Motion prior to the conclusion of the case only on demonstrated
       need. In that circumstance, expenses should be grouped rather than submitted as
       individual items piecemeal.

       Return of Funds. In the event of an award of attorney’s fees or costs to pro
       bono counsel, the Court may order return of any reimbursements from the
       award. In addition, if any expenses are reimbursed or paid by any source other than
       the client or the pro bono counsel (for example, paid through settlement), the
       amount of funds reimbursed under this program will be returned forthwith.

       Plaintiff Jeffrey Groover filed his Complaint pro se and was granted leave to proceed in

forma pauperis. ECF Nos. [1] and [4]. Upon the Court referring the case to the District’s Volunteer

Attorney Program, ECF No. [20], attorney Frank S. Hedin (“Counsel”) agreed to represent Mr.

Groover on a pro bono basis and filed a notice of appearance, ECF No. [28]. Counsel seeks

reimbursement of $17,933.43 in expenses relating to his pro bono representation of Mr. Groover.

       Plaintiff Groover filed his action, individually and on behalf of all others similarly situated,

against Prisoner Transportation Services, LLC, U.S. Corrections LLC, and John Does 1-100

alleging civil rights violations pursuant to 42 U.S.C. § 1983. In the Amended Complaint, Groover,

an inmate at the Butner Low Security Federal Correctional Institution in Butner, North Carolina,

alleged that U.S. Corrections, LLC transported him from Butner, North Carolina to Fort

Lauderdale, Florida in a windowless transport van lacking sufficient ventilation and air

conditioning. Groover claimed that he was deprived of sleep, water, and refuge from the heat. As

a result of the excessively hot conditions and lack of adequate ventilation in the van, Groover

experienced physical and emotional injuries. Groover claimed that the Defendants knew of the

conditions to which he was subjected and failed to take appropriate measures. Groover alleged that

numerous other pretrial detainees transported by the Defendants suffered similar inhumane


                                                  2
                                                            CASE No. 15-cv-61902-BLOOM/Valle


conditions and harm as a result of their transportation practices, violating his and other pretrial

detainees’ Eighth and Fourteenth Amendment rights. Groover thereafter asked the Court to certify

the action as a class action pursuant to Federal Rule of Civil Procedure 23(b)(2) and 23(b)(3). The

litigation and the record in the case are extensive.

       Counsel argues that exceptional circumstances exist warranting reimbursement of

expenses exceeding $7,500.00. Counsel volunteered over 1,000 hours of time representing

Groover. Counsel took and defended more than 15 depositions, briefed multiple motions with

complex legal issues, attended multiple court hearings, traveled regularly to meet with Mr.

Groover, and ultimately negotiated a resolution of Groover’s claims. Counsel provided excellent

and thorough representation in a case that was exceptionally time-consuming. The Court agrees

that the nature and scope of the claims in the case and the amount of work performed by Counsel

constitute “exceptional circumstances.” Accordingly, reimbursement of costs in excess of

$7,500.00 is warranted.

       Regarding the claimed expenses, Counsel submitted an itemized table of expenses

incurred, as required by the Assistance with Litigation Expenses Policy. See ECF No. [274-1].

However, the Assistance with Litigation Expenses Policy provides no guidance regarding what

claimed expenses may be reimbursed. The caselaw within this District on motions for

reimbursement of pro bono litigation expenses is limited and does not offer a framework for

determining what expenses are reimbursable.

       Without the benefit of criteria to determine what constitutes a reimbursable expense, the

Court considers the overall purpose of the Assistance with Litigation Expenses Policy. The

Assistance with Litigation Expenses Policy does not expressly state its purpose. However, it can

easily be surmised that the salient purpose is to assist in the efficient administration of justice and

encourage skilled attorneys to volunteer their services to those who are unable to afford them. In
                                                  3
                                                           CASE No. 15-cv-61902-BLOOM/Valle


return, expenses are reimbursable so as not to be an insurmountable cost that would otherwise

discourage competent counsel. The Assistance with Litigation Expenses Policy does caution that

counsel are urged to use all reasonable means necessary to keep expenses to a minimum.

       Other districts that have similar programs allowing for reimbursement of pro bono

counsel’s litigation expenses. In those jurisdictions, courts have recognized that such programs

encourage attorneys to volunteer pro bono services by reducing the potential financial burden of

taking on such cases. See, e.g., Lewis v. City of Albany Police Dep’t, 554 F. Supp. 2d 297, 301

(N.D. N.Y. 2008) (“Reimbursement for expenses encourages attorneys to volunteer for the

district’s pro bono panel by eliminating the possibility that pro bono appointees will incur out-of-

pocket losses should the representation conclude unfavorably.”), aff’d, 332 F. App’x 641 (2d Cir.

2009); Gomez v. Hardie, No. 3:13-CV-00161-ST, 2013 WL 5346703, at *1 (D. Or. Sept. 23, 2013)

(“the financial burden to pro bono counsel may deter many lawyers from accepting an appointment

by the Court [to represent an indigent litigation], especially for sole practitioners or small firms.

Therefore, as an inducement to participate in the Pro Bono Program, the Court has authorized

reimbursement to pro bono counsel for out-of-pocket expenses in some situations.”); McCaa v.

Hamilton, 371 F. Supp. 3d 537, 540 (E.D. Wis. 2019) (explaining the shortage of attorneys

volunteering to take cases pro bono due to financial costs).

       Those principles apply equally to the Southern District of Florida’s Assistance with

Litigation Expenses Policy. Therefore, to find guidance as to which expenses are properly

reimbursable, the Court looks to policies in other districts within the Eleventh Circuit. The Middle

District of Florida, the Northern District of Florida, and the Northern District of Alabama have

each established a plan for pro bono representation in civil cases.

       The Northern District of Alabama’s “Plan for Pro Bono Counsel for Qualified

Unrepresented Parties in Civil Cases” states that “Counsel selected pursuant to this Plan may apply
                                                 4
                                                            CASE No. 15-cv-61902-BLOOM/Valle


to the Court for reimbursement of reasonable expenses as they are incurred in further of the

representation, or at the end of the representation.”2 The plan’s only criterion as to the type of

expenses that may be reimbursed is that the expenses must be “reasonable.”

       The Northern District of Florida has established “The Federal Bench and Bar Fund” and

sets forth a non-exhaustive list of uses for expenditures from the fund.3 Pertaining to pro bono

expenses in civil cases, expenditures are permitted for “Court-approved payment or reimbursement

of expenses (e.g., for travel, depositions, copies, records) necessarily and reasonably incurred by

court appointed attorneys representing indigents in civil cases.”

       The Middle District of Florida’s “Plan for Pro Bono Representation by Appointment in

Civil Cases” (the “Middle District’s Plan”) provides the most comprehensive and useful

framework for determining which claimed expenses are reimbursable.4 The Middle District’s Plan

furthers the goal of encouraging attorneys to take on cases on a pro bono basis by reducing the

possibility that counsel will incur out-of-pocket expenses should the representation conclude

unfavorably. The Middle District Plan provides guidance to counsel to use all reasonable means

necessary to keep expenses to a minimum. This Court adopts the standards for determining

reimbursable expenses from the Middle District’s Plan with slight modifications, as set forth below

and noted by way of footnotes.




2
    Plan for Pro Bono Counsel for Qualified Unrepresented Parties in Civil Cases,
https://www.alnd.uscourts.gov/sites/alnd/files/Pro%20Bono%20Plan%20siged%20by%20Chief%20Judg
e%20Bowdre%20%28adopted%20by%20court%20Nov.%2018%2C%202016%29.pdf               (last  visited
August 21, 2019).
3
 Plan for the Designation of Attorneys to Represent Pro Se, In Forma Pauperis Parties in Civil Cases,
http://www.flnd.uscourts.gov/sites/default/files/forms/14%20NDFL%20Final%20Pro%20Bono%20Volu
nteer%20Plan%20October%201%2C%202014.pdf (last visited August 21, 2019).
4
 Plan     for    Pro      Bono      Representation     By      Appointment       in     Civil    Cases,
https://www.flmd.uscourts.gov/sites/flmd/files/forms/mdfl-plan-for-pro-bono-representation-by-
appointment-in-civil-cases.pdf.
                                                   5
                                                                   CASE No. 15-cv-61902-BLOOM/Valle


          The Court will reimburse expenses for the preparation and presentation of the case to the

extent they are reasonable, necessary, and otherwise recoverable under this plan. The Court will

determine the appropriateness of reimbursements on a case-by-case basis. The following expenses

may be reimbursed:

               1. Fees for the attendance of court reporters.

               2. Fees for court hearing transcripts.5

               3. Subpoena and service of process fees.6

               4. Witness fees.

               5. Expenses for deposition transcripts.

               6. Expenses for investigation and the fees for an investigator up to $75 an hour.7

               7. Expenses for an expert.

               8. Expenses for travel (limited to lodging expenses and transportation expenses with

                   mileage at the rate for official government travel in effect during the travel).

               9. Expenses for an interpreter.

               10. Expenses for copying and printing up to $.10 a page unless electronic submission

                   of documents would have sufficed.

               11. Expenses for delivery service unless electronic submission of documents would

                   have sufficed.




5
    Fees for court hearing transcripts were not explicitly listed as reimbursable in the Middle District’s Plan.
6
    Service of process fees were not explicitly listed as reimbursable in the Middle District’s Plan.
7
 Expenses for investigation were not explicitly listed as reimbursable in the Middle District’s Plan. The
Middle District’s Plan allows for reimbursement of “Expenses for an investigator up to $75 per hour.”

                                                        6
                                                                    CASE No. 15-cv-61902-BLOOM/Valle


               12. Fees for public records, to the extent that they are not otherwise available through

                   discovery.8

               13. Mediation fees.

               14. Preapproved expenses for other items upon demonstrated good cause.

           The following expenses may not be reimbursed:

               1. Expenses for office overhead, including long-distance telephone calls, facsimile

                   transmissions, and secretarial expenses.

               2. Computer-assisted research.

               3. Expenses not ordinarily billed to a fee-paying client.

               4. Expenses recovered through settlement.

               5. Expenses not properly documented.

               6. Expenses recovered after an award under the United States Code, the Federal Rules

                   of Civil Procedure, any contractual provision, or the like.

               7. Expenses awarded against appointed counsel or the party represented by appointed

                   counsel.

               8. Any fees incurred prior to pro bono counsel’s appearance in the case.9

               9. Any expense associated with an appeal to the United States Court of Appeals for

                   the Eleventh Circuit.

               10. Attorney’s fees.

           Here, Counsel submitted 31 itemized claimed expenses for reimbursement. All of the

claimed expenses fall into categories of expenses that may be reimbursed. Specifically, Counsel


8
    The Middle District’s Plan is silent as to fees for public records.
9
 This provision modifies the excluded expense in the Middle District’s Plan of “filing or service-of-process
fees already paid,” to clarify that counsel may only seek reimbursement for expenses that he or she has
incurred.
                                                         7
                                                              CASE No. 15-cv-61902-BLOOM/Valle


requests reimbursement of fees for the attendance of court reporters, fees for court hearing

transcripts, subpoena and service of process fees, witness fees, expenses for investigation,

expenses for an expert, expenses for travel, mediation fees, and fees for public records. Those

expenses total $17,933.43. The Court concludes that expenses in the amount $17,933.43 were

reasonable and necessary for the preparation of the case and are properly reimbursable to Counsel.

       Accordingly, it is ORDERED AND ADJUGED as follows:

             1. The Motion, ECF No. [274], is GRANTED.

             2. The Clerk of Court is authorized to disburse payment of $17,933.43 to pro bono

                Counsel as reimbursement for litigation expenses incurred by Counsel in

                representing the Plaintiff in this action.

       DONE AND ORDERED in Chambers at Miami, Florida, on August 21, 2019.




                                                             _________________________________
                                                             BETH BLOOM
                                                             UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record




                                                   8
